          IN THE UNITED STATES DISTRICT COURT FOR THE
                MIDDLE DISTRICT OF PENNSYLVANIA

MIKE MEYERS and MARY                       :
DONOHUE,                                   :     1:19-cv-596
                                           :
           Plaintiffs,                     :     Hon. John E. Jones III
                                           :
     v.                                    :
                                           :
CALIBER HOME LOANS, SETERUS,               :
INC., LSF9 MASTER PARTICIPATION            :
TRUST, BANK OF AMERICA, N.A.               :
SUCCESSOR BY MERGER TO BAC                 :
HOME LOANS SERVICING, LP,                  :
FEDERAL NATIONAL MORTGAGE                  :
ASSOCIATION, AND                           :
PHELAN HALLINAN DIAMOND and                :
JONES, PLLC,                               :
                                           :
           Defendants.                     :

                                   ORDER

                             September 13, 2019

     Presently before the Court is Defendant’s motion to dismiss. (Doc. 12). In

conformity with the Memorandum issued on today’s date, IT IS HEREBY

ORDERED THAT:

  1. Defendants’ motion to dismiss, (Doc. 12), is GRANTED.

  2. The Clerk of the Court SHALL CLOSE the file on this case.


                                           s/John E. Jones III
                                           John E. Jones III
                                           United States District Judge
